FILE COPY




                                   No. 07-13-00361-CV


Wesley Schreiber, as Trustee for the         §     From the County Court at Law No 2
Schreiber Family Trust                               of McLennan County
 Appellant                                   §
                                                   May 19, 2015
v.                                           §
                                                   Opinion by Justice Pirtle
Sam Cole and Wendy Cole                      §
 Appellees
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated May 19, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo